846 F.2d 69Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William Hunt CARROLL, Petitioner-Appellant,v.CENTRAL PRISON, Attorney General of the State of NorthCarolina, Respondents- Appellees.
No. 87-6719.
United States Court of Appeals, Fourth Circuit.
Submitted March 25, 1988.Decided April 21, 1988.

William Hunt Carroll, appellant pro se.
Richard Norwood League, Office of Attorney General of North Carolina, for appellees.
Before DONALD RUSSELL, WIDENER, and MURNAGHAN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion accepting the magistrate's recommendation discloses that this appeal from its order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Carroll v. Central Prison, C/A No. 87-565-HC (E.D.N.C. Dec. 7, 1987).


2
AFFIRMED.